Title: To James Madison from Carlos Martínez de Yrujo, 1 July 1803
From: Yrujo, Carlos Martínez de
To: Madison, James


Dear Sir
Philadelphia 1st. of July 1803
When I left washington I expected to have seen by this time the greatest curiosity of North America (Niagara falls) & to breath in July the cooling breezes of Lake ontario; in the room of that, the uncertainty of the political situation of Europe has Kept me in the frying-pan of Philadelphia. At last our doubts are at an end & France & Great Britain are by this time to blows. I have grounded hopes to expect Spain will remain neutral in the contest.
The information of the renewal of hostilities in Europe which has pour’d a balm on the veins of your Merchts. is accompanied by another piece of inteligence which, if true, will be as agreable to the Politician as it will be glorious for Mr Jefferson & his Administration. I allude to a suppos’d compleat succès of Mr Munroes’s mission. Would it be to pass the boundaries of circumspection to request some information on this head, if consistent with the nature of the thing & our respective situations? At all events you must see with pleasure that the Floridas remain to Spain the pretentions of France notwithstanding.
The Governor is gone to Lancaster to celebrate the 4th. of July; but the Ladies remain hither complaining of a Weather which according to the sistem of local origin should produce the yellow fever: the city continues healthy; my little ones enjoie of the same blessing but for the chapter of accidents I am going to take them to the sea shore in three days.
The Marchioness & Ladies send love to Mrs. Madison & Miss Payne & would engage them with pleasure to come to Long Branch as she understand they have been dissapointed in their expectation of going to the mountains. I suppose they must detest politics which come in the way of their amusement.
I apprehend Gl. Bernadotte will decline to come over expecting to gather laurels in the plains of Albion if he is to come at all he will soon be over. Mr. Merry I understand is very soon expected.
I wish you the continuance of your health which by Mr. Olsen report is as good as you can wish for. The preservation of mine requires my leaving the city. Accept Sir the sentiment of esteem & consideration of your most obt. Servt.
Marquis casa Yrujo
Be so good as to present my respects to your […]
 

   
   RC (NN). Marked “Private”; docketed by JM; last page torn at foot.



   
   The governor of Pennsylvania, Thomas McKean, was Yrujo’s father-in-law.



   
   Anthony Merry (1756–1835), the son of a London wine merchant, entered the British foreign service in 1783 as consul at Majorca and held a variety of consular posts, acting as well as chargé d’affaires in Madrid and Copenhagen, in the ensuing years. For six months in 1802 Merry served as British minister ad interim at Paris, and it was there that he met his future wife, Elizabeth Death Leathes, whom he married in January 1803, just eight days before he was appointed British envoy extraordinary and minister plenipotentiary to the U.S. He served in that post until December 1806 (Lester, Anthony Merry Redivivus, pp. 4–13, 119, 123).


